DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Invention 1 and Species 1 in the reply filed on 12 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-3 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 2-3) and invention (claims 11-12), there being no allowable generic or linking claim.
In the Applicant’s reply, the Applicant stated that claims 1 and 3-7 read on the elected species. However, claim 3 depends from claim 2, and claim 2 does not read on the elected species. Therefore, both claims 2 and 3 have been withdrawn. In addition, claims 8-10 appear to read on the elected species and have been examined.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 51a (see paragraph 48).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 62a (see Figure 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 53 is identical to paragraph 52 and should be deleted.
In paragraph 55, “topper 63c” should be replaced with “stopper 63c”.
All instances of “bent” should be replaced with “vent”. See paragraphs 66, 69, and 80.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: “claims 1” should be replaced with “claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the protrusion includes a main body and “a raised portion”, with the raised portion “shaped such that a height of the raised portion from the groove bottom surface increases from an outside to an inside in the longitudinal direction of the main body”. The above language suggests that the raised portion has a greater height than the main body. However, this is not what is disclosed by the specification and drawings. The discrepancy between the ordinary meaning of the claim language and the Applicant’s disclosure makes the scope of this language unclear. For purposes of examination, the term “raised” in “raised portion” will be interpreted as indicating that the portion is raised from the groove bottom surface. Claims 4-10 are rejected based on their dependency from claim 1.
Claim 9 recites the limitation “the plurality of step portions”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 9 will be interpreted as also reciting that the raised portion includes a plurality of the step portions. Note that this results in claims 9 and 10 having the same scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0360519 (“Kuwano”) in view of Japanese Patent Application Publication No. JP 2004-136617 (“Suganuma”).
Regarding claim 1, Kuwano discloses a pneumatic tire (see paragraphs 26-27 and Figure 1) comprising:
a lateral groove (one of the transverse grooves 12; see paragraph 27 and Figure 1) that includes a groove bottom surface (the groove bottom 121; see paragraph 30 and Figure 2) extending in a direction crossing a tire circumferential direction (see Figures 1-2); and
a protrusion (one of the projections 3; see paragraph 30 and Figures 1-2) provided on the groove bottom surface (see Id.) and extending in an extension direction of the groove bottom surface (see Figure 1), wherein the protrusion includes:
a main body (see the annotated version of Figure 5 provided below); and
a raised portion (see Id.) provided at least at one end portion on one side in a longitudinal direction of the main body (at the right end of the main body relative to Figure 5), and shaped such that a height of the raised portion from the groove bottom surface increases from an outside to an inside in the longitudinal direction of the main body (see Figures 3A and 4-7 and paragraphs 37-43).

    PNG
    media_image1.png
    464
    954
    media_image1.png
    Greyscale

Kuwano does not disclose that the raised portion has at least one vent mark that is a mark of a vent of a tire vulcanization mold.
Suganuma is directed to a pneumatic tire and tire mold. See paragraph 1 of the provided translation. An upper mold 1 has a side molding surface 5, and a lower mold 2 has a side molding surface 6. See Figure 1 and paragraphs 19-20. The side molding surfaces 5, 6 are provided with grooves 8, 9. The groove depth is shallowest at end portions 8a, 9a and deepest at end portions 8b, 9b. See Figures 1-2 and paragraph 21. Vent holes 10, 11 communicate with the end portions 8b, 9b. See Figure 1 and paragraph 22. The resulting tire has projections 32 that gradually increase in height from ends 32a to ends 32b. See Figure 3 and paragraph 24. The arrangement of the vent holes 10, 11 at the deepest end portions 8b, 9b allows gas to be effectively discharged to the outside of the mold with only a single vent hole 10, 11 per groove 8, 9. See paragraph 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold of Kuwano such that vent holes were provided at portions corresponding to the locations of the top surfaces 311 of the projections 3 (see Figure 4 of Kuwano) since Suganuma teaches that a vent hole should be provided at the deepest portion of a recess to enable gas to be effectively discharged with the minimum number of vent holes (see paragraph 26 of Suganuma). This would result in a vent mark on the raised portion of Suganuma, as claimed.

Regarding claim 4, modified Kuwano discloses wherein
the raised portion includes at least one step portion (the top surface 311, the first inclined surface 321, and the second inclined surface 322 of Kuwano; see paragraph 37 and Figures 4-7) to have a25 stepped shape in a side view (see Figures 4-7), and
an upper surface of the step portion is larger than the vent mark (it would have been obvious to one of ordinary skill in the art to have made the vent hole smaller than the top surface 311 so as not to have eliminated this structure from the projection 3).

Regarding claim 5, modified Kuwano discloses wherein the raised portion includes a plurality of the step portions (the top surface 311, the first inclined surface 321, and the second inclined surface 322 of Kuwano; see paragraph 37 and Figures 4-7).

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Each of claims 6 and 7 recites that the raised portion has a plurality of the vent marks. As discussed above in the rejection of claim 1, Suganuma teaches that a vent hole should be located at the deepest portion of a recess formed in a tire mold and that only a single vent hole should be used per recess. Accordingly, it would not have been obvious to one of ordinary skill in the art to have provided a plurality of vent holes in a recess used to form a projection 3 of Kuwano. As a result, the raised portion of such a projection 3 would not have a plurality of vent marks, as claimed. The remaining prior art fails to suggest modifying Kuwano in a manner that would meet all the limitations of claim 6 or 7. Claims 9 and 10 contain allowable subject matter based on their dependency from claim 6 or 7.
Claim 8 recites that each of the plurality of step portions has the vent mark. As discussed above in the rejection of claim 1, Suganuma teaches that a vent hole should be located at the deepest portion of a recess formed in a tire mold and that only a single vent hole should be used per recess. Accordingly, it would not have been obvious to one of ordinary skill in the art to have provided a plurality of vent holes in a recess used to form a projection 3 of Kuwano. As a result, such a projection 3 would not have a vent mark for each step portion, as claimed. The remaining prior art fails to suggest modifying Kuwano in a manner that would meet all the limitations of claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726